Citation Nr: 0110961	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

REMAND

The veteran served on active duty from February 1979 to April 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In December 2000, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 1999).  During 
this hearing, the undersigned Board Member was located in 
Washington, D.C., and the veteran was located at the RO.  The 
record was held open for a period of 60 days following this 
hearing to afford the veteran and her attorney the 
opportunity to submit additional VA and Social Security 
Administration records.  No additional evidence has been 
received. 

In light of the fact that the veteran has appealed the 
initial disability rating assigned for post-traumatic stress 
disorder, the issue has been characterized as such on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or, as in the 
instant case, filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, while a waiver of 
consideration of additional evidence was completed at the 
time of the December 2000 hearing, this waiver did not appear 
to encompass records of treatment provided by Harold H. 
Chakales, M.D. received at the RO in October 2000.  These 
records have not been referenced in a supplemental statement 
of the case, and while there is a question as to whether the 
records are "pertinent" to the extent they refer 
principally to treatment for disabilities other than post-
traumatic stress disorder, the RO upon remand will have the 
opportunity to consider this evidence pursuant to 
38 C.F.R. § 20.1304(c) (2000).  In addition, the veteran 
referenced recent treatment for her post-traumatic stress 
disorder at the VA Hospital in North Little Rock at the 
December 2000 hearing, and this remand will afford the RO the 
opportunity to obtain any such records not already associated 
with the claims file.  It is noted in this regard that when 
VA has constructive knowledge of such records generated by 
its agency, the VA is obligated to obtain any such pertinent 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 
612- 613 (1992).  

Given the evidence of the veteran's Social Security Award, 
the RO will also be requested to obtain the veteran's Social 
Security records to ensure compliance with judicial 
precedent.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Finally, in light of the necessary development 
discussed above, the RO upon remand will also be requested to 
afford the veteran another a VA psychiatric examination to 
assess the severity of the veteran's post-traumatic stress 
disorder

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of any 
VA treatment for the veteran's post-
traumatic stress disorder not already of 
record.  The veteran should be requested 
to assist in obtaining these records as 
necessary, and the claims file should 
contain documentation of the attempts 
made to obtain the records.  The veteran 
and her attorney should also be informed 
of any negative results.  38 C.F.R. 
§ 3.159 (2000). 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to her award of  Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  Only the evidence 
not already of record is to be associated 
with the claims file.  

3.  The veteran should be afforded a VA 
psychiatric examination to assess the 
severity of her post-traumatic stress 
disorder.  The claims file should be made 
available to the examiner for review 
before the examination.  The veteran is 
hereby notified that it is her 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.
38 C.F.R. §§ 3.158 and 3.655. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





